NO. 07-09-0121-CR
                                   NO. 07-09-0122-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  MAY 21, 2009
                         ______________________________

                               SHANNON LEE ABEYTA,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 251st DISTRICT COURT OF POTTER COUNTY;

        NOS. 41,915-C and 43,143-C; HON. PATRICK A. PIRTLE, PRESIDING
                      _______________________________

                              Abatement and Remand
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Shannon Lee Abeyta (appellant), acting pro se, perfected an appeal from the trial

court’s denial of her motion for DNA testing. In perfecting the appeal, she also requested

that counsel be appointed to represent her. None was appointed. Yet, at the time

appellant moved for testing, she was entitled to appointed counsel upon proof of indigency.

See Spruce v. State, 06-05-00077-CR, 2005 Tex. App. LEXIS 6548 (Tex. App.–Texarkana

August 17, 2005) (explaining the status of the law); Gray v. State, 69 S.W.3d 835, 837
(Tex. App.–Waco 2002, no pet.) (requiring appointment).1 Consequently, we abate the

appeals and remand the causes to the 251st District Court of Potter County (trial court) for

further proceedings. Upon remand, the trial court shall immediately cause notice of a

hearing to be given and, thereafter, conduct a hearing to determine the following:

        1.      whether appellant desires to prosecute the appeals; and

        2.      whether appellant is indigent.

        We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court find that appellant desires to

pursue her appeals, is indigent, and has no counsel, then we further direct it to appoint

counsel to assist in the prosecution of the appeals. The name, address, phone number,

telefax number, and state bar number of the new counsel, if any, who will represent

appellant on appeal must also be included in the court’s findings of fact and conclusions

of law. Furthermore, the trial court shall also cause to be developed 1) a supplemental

clerk’s record containing the findings of fact and conclusions of law and 2) a reporter’s

record transcribing the evidence and argument presented at the aforementioned hearing.

Additionally, the trial court shall cause the supplemental clerk’s records to be filed with the

clerk of this court on or before June 22, 2009.             Should additional time be needed to

perform these tasks, the trial court may request same on or before June 22, 2009.

        It is so ordered.

                                                         Per Curiam

Do not publish.


        1
        Since then, the law has changed and one requesting appointed counsel m ust clear other hurdles.
Those hurdles are explained in art. 64.01(c) of the Texas Code of Crim inal Procedure and Spruce v. State,
06-05-00077-CR, 2005 Tex. App. L EXIS 6548 (Tex. App.–Texarkana August 17, 2005).

                                                    2